Citation Nr: 0942530	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-29 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of a 
back injury.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a 
gastrointestinal disorder, to include peptic ulcer disease.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a right leg 
injury, to include residuals from an in-service shrapnel 
wound.

6.  Whether new and material evidence has been received to 
reopen the claim for service connection for a hepatitis C.

7.  Whether new and material evidence has been received to 
reopen the claim for service connection for peripheral 
neuropathy of the upper and lower extremities.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for residuals of a back 
injury.

10.  Entitlement to service connection for a gastrointestinal 
disorder, to include peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The Veteran's claims file has since been 
transferred to the RO in Indianapolis, Indiana.

The Veteran requested a personal hearing before a Veterans 
Law Judge in September 2006.  The Veteran failed to report 
for his scheduled hearing in October 2008.  The request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

The Board notes that the Veteran's claim entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities was denied in March 2004, and a notice of 
disagreement (NOD) was submitted in April 2004.  However, no 
statement of the case (SOC) was ever issued in response to 
the NOD for this issue.  Under these circumstances, a SOC 
should be issued to address this outstanding issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for residuals 
of a back injury and peptic ulcer disease, as well as whether 
new and material evidence has been received to reopen the 
Veteran's claim for entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2002 rating decision, the RO 
denied the Veteran's claims for entitlement to service 
connection for bilateral hearing loss, tinnitus, residuals of 
a back injury, a gastrointestinal disorder, a right leg 
injury, and hepatitis C.

2.  Evidence received since the August 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claims for entitlement to service connection 
for tinnitus, a right leg disability, or hepatitis C.

3.  Evidence received since the August 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claims for entitlement to service connection for 
bilateral hearing loss, residuals of a back injury, and a 
gastrointestinal disorder.



4.  The Veteran's hearing loss is not shown to be 
etiologically related by competent and credible evidence to 
his military service.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied service 
connection for bilateral hearing loss, tinnitus, residuals of 
a back injury, a gastrointestinal disorder, a right leg 
injury, and hepatitis C is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008), 38 C.F.R. § 20.300 (2009).

2.  The evidence received subsequent to the August 2002 
decision, with respect to service connection for tinnitus, a 
right leg disability, and hepatitis C, is not new and 
material; the claims for service connection for tinnitus, a 
right leg disability, and hepatitis C are therefore not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008), 38 C.F.R. § 3.156 (2009).

3.  The evidence received subsequent to the August 2002 
decision, with respect to service connection for bilateral 
hearing loss, residuals of a back injury, and a 
gastrointestinal disorder, is new and material; the claims 
for service connection for bilateral hearing loss, residuals 
of a back injury, and a gastrointestinal disorder are 
therefore reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2008), 38 C.F.R. § 3.156 (2009).

4.  Hearing loss was not incurred in or aggravated by active 
military service, nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the VCAA require VA to notify claimants and 
their representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's applications to reopen his claims for entitlement 
to service connection for bilateral hearing loss, residuals 
of a back injury, and a gastrointestinal disorder are being 
granted to the extent that they are being reopened.  As such, 
any deficiencies with regard to VCAA are harmless and non-
prejudicial.

As to the other claimed disorders, the instant claims arise 
from the denial of applications to reopen claims for 
entitlement to service connection for tinnitus, a right leg 
injury, and hepatitis C.  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The Board notes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008, and several 
portions of the revisions are pertinent to the claim at 
issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  While adequate Kent notice was 
not provided prior to the initial adjudication of the 
Veteran's claims for service connection for hepatitis C and a 
right leg disorder, adequate notice was provided in January 
2004 and May 2008 for the tinnitus claim.  The Board notes 
that, with regard to tinnitus, these letters fully addressed 
the Court's Kent directives.  The Board notes that the May 
2008 letter, as well as a January 2004 VCAA letter, noted 
which types of evidence would qualify as "new and 
material," and each listed the appropriate issues currently 
on appeal.  Each listed the types of evidence that the 
Veteran was allowed to submit in support of his claims, to 
include, in some circumstances, non-medical evidence which 
may analyzed in conjunction with his claims.  

While the January 2004 letter properly identified all issues 
on appeal, the basis for the final denials was not noted.  
The May 2008 letter only included this information with 
regard for the Veteran's claim for entitlement to service 
connection for tinnitus.  The Board notes that previously 
governing legal criteria provided that the failure to provide 
pre-adjudicative notice of any of the necessary duty to 
notify elements was presumed to create prejudicial error.  
See Sanders v. Nicholson, 487 F.3d 881 (2007).  The Secretary 
had the burden to show that this error was not prejudicial to 
the Veteran.  Id. at 889.  Lack of prejudicial harm could 
have been shown in three ways: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 887.  However, the 
United States Supreme Court recently held this framework to 
be inconsistent with the statutory requirement that the U.S. 
Court of Appeals for Veterans Claims (Court or CAVC) take 
"due account of the rule of prejudicial error" under 
38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  In reversing the Federal Circuit's decision, 
the Supreme Court held that the burden is on the claimant to 
show that prejudice resulted from the error, rather than on 
VA to rebut a presumed prejudice.  Id.

In the present case, it appears through statements made on 
the Veteran's behalf by his acrredited representative that he 
had knowledge of the basis for the prior denials of record, 
as is demonstrated by the 14-page brief submitted in October 
2009.  Each claim is analyzed in detail, and the Veteran's 
representative provided argument directly on point to the 
basis of prior denial for the claims of hepatitis C and a 
right leg injury.  Therefore, the Board finds that any error 
in failure to provide notice of this element is not 
prejudicial, as a reasonable person could be expected to 
understand the type of evidence needed to substantiate the 
Veteran's claims, as was demonstrated by the Veteran's 
representative.  See Shinseki v. Sanders, supra.  Based on 
the foregoing, the Board finds that any VCAA notice error in 
this case has been rendered harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed Cir. 2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss, tinnitus, a right leg disorder, and 
hepatitis C, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded a VA examination to assess the whether the 
Veteran had a current diagnosis of hearing loss and, if so, 
to determine the etiology thereof, in August 2004.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA opinion obtained in this case is adequate, as 
it is predicated on a reading of pertinent medical records 
and provided findings relevant to the applicable rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with 
respect to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c) (4) (2009).  The VA examination report is thorough 
and supported by the record.  The examination noted above is 
therefore adequate upon which to base a decision.  Further, 
as to the claims for which the Board is not reopening, the 
Board notes that new and material evidence must be presented 
with which to reopen any previously denied claims, before VA 
has a duty to provide an examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(C)iii.  
Although the RO reopened all but one of the Veteran's claims 
and obtained some medical opinions, regardless of the RO's 
actions, the Board must still determine de novo whether new 
and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. New and Material Evidence

The RO originally considered and denied the Veteran's claims 
for service connection for residuals of a back injury and for 
a gastrointestinal disorder in March 1972.  At that time, his 
claims were denied because the record was silent as to a 
current disability for either disorder.  In an August 2002 
rating decision, the Veteran's claims for service connection 
for these disorders were denied due to the lack of new and 
material evidence, and his claims for entitlement to service 
connection for hearing loss, tinnitus, a right leg disorder, 
and hepatitis C were denied on the merits.  His claims for 
service connection for hearing loss, tinnitus, and a right 
leg disorder were denied due to the lack of a current 
diagnosis, and his claim for service connection for hepatitis 
C was denied due to the lack of a medical nexus linking his 
current disorder to his period of active service.  

Following the issuance of the August 2002 rating decision, a 
notice of disagreement was not received within the subsequent 
one-year period.  Therefore, the August 2002 rating decision 
is final.  See 38 U.S.C.A. § 7105.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and sensorineural hearing loss, arthritis, or peptic 
ulcer disease became manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

Evidence of record at the time of the most recent final 
decision, in August 2002, included service treatment records; 
VA hospital records from the 1970's, VA outpatient treatment 
records, and records from Vienna Corrections Facility, 
Anamosa State Penitentiary, the Illinois Department of 
Corrections, and private psychiatric records.  Since the 
prior final denial, new evidence has been added to his claims 
file.   The Veteran's file now contains additional VA 
outpatient treatment reports, a VA examination dated January 
2006, three VA examination reports dated August 2004, a VA 
addendum opinion dated September 2004, and statements from 
the Veteran in support of his claim.


Hearing loss, residuals of a back injury, gastrointestinal 
disorder

As noted above, the Veteran's original claim for residuals of 
a back injury, as well as for a gastrointestinal disorder, 
were denied in 1972 due to lack of a current diagnosis.  Both 
claims were denied again, along with an original denial for 
service connection for hearing loss in August 2002, on the 
basis that his record was negative for a current diagnosis, 
to include that of hearing loss as per 38 C.F.R. § 3.385.  
New evidence of record includes a VA audiological 
examination, conducted in August 2004, which provided a 
current diagnosis of bilateral sensorineural hearing loss.  
Other evidence includes a VA general examination in August 
2004, along with an addendum opinion the following month, in 
which the Veteran was diagnosed with chronic degenerative 
changes of the lumbar spine and mild gastric upset.  

As such, the August 2004 VA examinations are new, in that 
they were not of record at the time of the prior, final 
denial in August 2002.  Also, the Board finds that the new 
evidence of record is material as to the issues on appeal, in 
that by itself or when considered with previous evidence of 
record, the additional evidence establishes a current 
diagnosis of bilateral hearing loss, a gastrointestinal 
disorder, and a back disorder.  Furthermore, this evidence, 
when considered with the evidence already associated with the 
claims folder, raises a reasonable possibility of 
substantiating each claim.  Therefore, new and material 
evidence has been received since the RO's August 2002 
decision, and the Veteran's claims for entitlement to service 
connection for bilateral hearing loss, residuals of a back 
injury, and a gastrointestinal disorder are reopened.  See 38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2009).

Tinnitus, right leg disability, hepatitis C

As noted above, the Veteran's original claims for service 
connection for tinnitus and a right leg disorder were denied 
in August 2002 on the basis that his record was negative for 
a current diagnosis for either claimed disorder.  Service 
connection for hepatitis C was denied at that time because 
the Veteran's record was silent for a medical nexus linking 
his current diagnosis to his period of active service.

Regarding the Veteran's tinnitus claim, new evidence of 
record includes a VA audiological examination, conducted in 
August 2004, which did not provide a current diagnosis of 
tinnitus.  At the time of the examination, the Veteran denied 
symptoms of tinnitus, and the examiner noted that tinnitus 
was not diagnosed.

Following a review of other new evidence of record, to 
include additional VA outpatient reports, VA examinations, 
and records from correctional facilities, a current diagnosis 
of tinnitus is not present within the Veteran's claims file.  

As to the Veteran's claim for entitlement to service 
connection for a right leg disorder, his representative noted 
that the Veteran had submitted new evidence of current 
symptoms to include pain and numbness in his right leg, as 
well as a diagnosis of neuropathy.  See Brief, October 2009, 
p. 11.  While the Board acknowledges that the Veteran has a 
current diagnosis of peripheral neuropathy (see VA 
examination report, August 2004), that issue has been 
remanded in accordance with Manlincon.  As such, this 
evidence is not material to the issue currently on appeal, 
which includes residuals of a claimed, in-service shrapnel 
wound.  See VA Form 9, September 2006.  

First, the Veteran's statements regarding an in-service 
shrapnel wound are not new, as they are cumulative and 
redundant of evidence already of record at the time of the 
prior, final denial.  In November 28, 2000, the Veteran 
claimed that he was injured in an explosion during his period 
of active duty (noting treatment at four separate facilities 
thereafter).  

Second, a May 17, 1975, treatment report noted that the 
Veteran complained of pain in the right leg in the proximity 
of a gunshot wound received in August 1974, approximately 
three years after separation.  The Veteran has not submitted 
competent, medical evidence to show that this wound, or 
residuals thereof, is the result of an in-service shrapnel 
wound, instead of a post-service gunshot wound.  Further, at 
the time of his August 2004 VA general medical examination, 
he was not diagnosed with current residuals of a wound to the 
right leg, in-service or otherwise.  Instead, the veteran 
complained of symptoms which were associated with his 
diagnosis of peripheral neuropathy.

Regarding the Veteran's hepatitis C claim, his representative 
noted that one of the primary risk factors for hepatitis C is 
IV drug use.  See Brief, p. 9.  According to the record, the 
Veteran used IV drugs from 1964 (while in service) to 1974.  
See treatment report, May 1975.  During his August 2004 VA 
examination, the Veteran stated that he began using IV drugs 
in order to cope with chronic back pain and his now service-
connected posttraumatic stress disorder (PTSD).  According to 
his representative, VA compensation is not precluded in those 
instances where drug abuse is secondary to a service-
connected disability.  See e.g. Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001) (compensation may be awarded only 
"where there is clear medical evidence establishing that 
alcohol or drug abuse is caused by a veteran's primary 
service-connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing).  However, 
the issue of polysubstance abuse as secondary to PTSD has 
previously been adjudicated by the RO.  That claim was denied 
in May 2006, a notice of disagreement was received, and a 
statement of the case issued in January 2008; no timely 
substantive appeal was subsequently received.  Further, as to 
the Veteran's argument that new evidence now exists to link 
his IV drug use to PTSD, the only evidence of record is a 
January 2006 VA examination with explicitly states that the 
Veteran's drug use is not secondary to PTSD or any other 
service-connected disability.

As such, additional VA outpatient records, as well as 
treatment reports from various correctional facilities and 
the August 2004 VA examinations are new, in that they were 
not of record at the time of the prior, final denial in 
August 2002.  However, the Board finds that the new evidence 
of record is not material as to these issues on appeal, in 
that by itself or when considered with previous evidence of 
record, the additional evidence does not establish a current 
diagnosis of tinnitus or a right leg disorder (to exclude 
peripheral neuropathy), and there is no current evidence to 
link the Veteran's diagnosis of hepatitis C either directly 
to service or as secondary to PTSD (or any other service-
connected disability).  Furthermore, this evidence, when 
considered with the evidence already associated with the 
claims folder, does not raise a reasonable possibility of 
substantiating these claims.  Therefore, new and material 
evidence has not been received since the RO's August 2002 
decision, and the Veteran's claims for entitlement to service 
connection for tinnitus, a right leg disorder and hepatitis C 
are not reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156 (2009).


III.  Service connection

As the RO has reopened and considered the underlying merits 
of the claim for service connection for hearing loss, and the 
Veteran has had the opportunity to submit evidence and 
argument on this issue, and has done so, the Board finds that 
it can proceed with a de novo review of this claim without 
prejudice to the Veteran.  See Barnard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).

In this case, the Veteran claimed that he suffers from 
bilateral hearing loss as a result of an in-service explosion 
in 1969, which resulted in a temporary decrease in hearing.  
Thereafter, the Veteran reported a gradual decrease in 
hearing over many years.  See VA examination report, August 
2008.

As noted above, in order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in active military service or, if pre-existing 
active service, was aggravated therein.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2009).  In 
addition, certain chronic diseases, such as sensorineural 
hearing loss, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
Veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R.§ 3.303(d) (2009).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

At the outset, the Board notes that the Veteran has been 
diagnosed with a bilateral hearing loss disability.  Thus, 
the first element of Hickson is satisfied, in that the 
Veteran has demonstrated the existence of a current 
diagnosis.  See VA examination report, August 2004.

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss.  While the Board notes that the 
Veteran's separation examination does not contain an 
audiogram, and that his entrance examination is not of 
record, there is no diagnosis of hearing loss, or complaints 
of reduced hearing capacity, within his service treatment 
records.  The record does contain correspondence from the 
Department of the Army, dated May 31, 2002, which 
corroborates the Veteran's account of an in-service 
explosion.  However, the Veteran's subsequent treatment 
records (to include lengthy hospital reports) are silent as 
to reports of temporary or chronic hearing loss as a result 
of this incident.

In conjunction with his appeal, the Veteran was afforded a VA 
audiological examination for compensation purposes in August 
2004.  The examiner noted a review of the claims file.  The 
Veteran related the details of the 1969 explosion, and he 
denied recreational or occupational noise exposure.  At the 
time of the examination, testing revealed that the Veteran's 
bilateral hearing loss met the level of disability under 38 
C.F.R. § 3.385.  Puretone air and bone conduction thresholds 
revealed moderately-severe sensorineural hearing loss, 
bilaterally, with speech recognition of 84 percent in the 
right ear and 86 percent in the left.  The examiner opined 
that the Veteran's bilateral hearing loss was less likely 
than not caused by, or the result of, the Veteran's period of 
active duty.  In support of this opinion, the examiner noted 
that the Veteran's service treatment records do not provide 
documentation of hearing loss during service, and that there 
is no evidence of a diagnosis of hearing loss remotely near 
the time of service or separation. 

As to the Veteran's assertions that his hearing loss is 
causally related to his period of active service, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example difficulty hearing, and sometimes not, 
for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between 
competency (a legal concept determining whether testimony may 
be heard and considered) and credibility (a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted)).  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

In this case, the Veteran can attest to factual matters of 
which he had first-hand knowledge, such as in-service noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Furthermore, the Veteran can attest to decreased 
hearing over time.  However, as a lay person, he has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As such, 
the Veteran has not been shown to be competent to establish 
an etiological nexus between his current diagnosis and his 
exposure to noise during his period of active duty.

Upon review of the record, the Board finds the August 2004 VA 
medical opinion to be the most probative evidence of record.  
The opinion provided sufficient detail, was consistent with 
other evidence of record, and included a review of the claims 
file along with eliciting a history from the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  Furthermore, the opinion was 
obtained from a licensed audiologist rather than a lay 
person.  

While the Board concedes that the Veteran may have been 
exposed to in-service noise from an in-service explosion, the 
weight of the probative evidence establishes that his current 
bilateral hearing loss did not begin during service and is 
not etiologically related to in-service noise exposure.  
There are no reports of any complaints, findings, treatment, 
or diagnosis of hearing loss for more than three decades 
after separation.  This significant lapse of time is highly 
probative evidence against the Veteran's claim of a nexus 
between the current diagnoses of hearing loss disability to 
his active military service.   See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Further, the Board has contemplated the arguments submitted 
by the Veteran's representative in conjunction with the 
ruling in Hensley which, as noted above, does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a relationship between the Veteran's service and 
his current disability.  Here, there is no competent evidence 
to show that the Veteran had a diagnosis of hearing loss, in 
accordance with 38 C.F.R. § 3.385, until 2004.  Further, the 
record lacks competent medical evidence to demonstrate that 
the Veteran's current hearing loss is related to his period 
of active service, or that the Veteran experienced hearing 
loss in service or within one year thereafter.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The 
preponderance is against the Veteran's claim, and therefore 
his claim for service connection must be denied.




ORDER

The application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is granted.

The application to reopen a claim of entitlement to service 
connection for residuals of a back injury is granted.

The application to reopen a claim of entitlement to service 
connection for a gastrointestinal injury, to include peptic 
ulcer disease, is granted.

The application to reopen a claim of entitlement to service 
connection tinnitus is denied.

The application to reopen a claim of entitlement to service 
connection for a right leg injury, to include residuals of a 
shrapnel wound, is denied.

The application to reopen a claim of entitlement to service 
connection for hepatitis C is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Although the Board regrets any delay in adjudicating the 
Veteran's claims, pursuant to the duty to assist, the issues 
of entitlement to service connection for residuals of a back 
injury and a gastrointestinal disorder must be remanded for 
further development.

Regarding the Veteran's claim for entitlement to service 
connection for residuals of a back injury, a May 2002 report 
confirmed that a rocket attack occurred at the Veteran's 
location during his period of active service.  Although Army 
casualty reports did not list the Veteran as "wounded in 
action" following the attack, numerous service treatment 
reports document complaints of back pain following this 
attack.  See service treatment records, June 25, 1969; July 
16, 1969; February 18, 1970.  Further, while an entrance 
examination is not contained within the Veteran's record, on 
a pre-induction report of medical history the Veteran 
reported that he suffered from recurrent back pain.  See VA 
Standard Form 89, August 3, 1967.  

The Veteran was afforded a VA examination in August 2004 to 
assess whether he had a current diagnosis of a back disorder 
and, if so, whether that disorder was the result of his 
period of active duty.  At that time, the examiner diagnosed 
the Veteran with chronic degenerative changes to the lumbar 
spine.  Following a review of the Veteran's claims file the 
following month, the examiner opined that the Veteran's 
disorder was less likely than not related to his period of 
active service.  In support of his opinion, the examiner 
noted that there were no service treatment records 
documenting a back injury.  However, following the explosion 
as reported by the Veteran, he was seen on numerous occasions 
for back pain, to include numerous visits in January and 
February of 1970.

Next, the examiner stated that the Veteran's current back 
disorder was more likely than not the result of a pre-
existing disorder, relying on the Veteran's pre-induction 
medical history report in support of that assertion.  
However, even if the Veteran did have a preexisting back 
disorder, the examiner failed to opine as to whether  that 
disorder was permanently aggravated beyond its normal 
progression as a result of his period of active service, to 
include the explosion in 1969.

As to the Veteran's claim for service connection for a 
gastrointestinal disorder, the Veteran was diagnosed with 
mild gastric upset during his August 2004 VA examination.  
The examiner opined that this disorder was more likely than 
not due to lactose intolerance.  However, at that time, the 
examiner had not reviewed the Veteran's claims file.  
Following a review of the record in September 2004, the 
examiner failed to address his original finding.  As a 
result, the Veteran's numerous complaints of stomach ailments 
and abdominal cramping during his period of active service 
were not noted in the examiner's addendum opinion.  The Board 
notes that the Veteran was seen on several occasions, to 
include January 20, 1970 (reporting stomach problem for more 
than one year), February 3, 1970, for abdominal pain, and 
June 12, 1970, for vomiting.  As a result, the August 2004 VA 
examination and subsequent addendum opinion are incomplete 
with regard to this issue.  Therefore, the Veteran's claim 
for entitlement to service connection for a gastrointestinal 
disorder must be remanded for an additional VA opinion.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  As 
such, the Veteran's claims for entitlement to service 
connection for residuals of a back injury, as well as for a 
gastrointestinal disorder, must be remanded for an additional 
examination.

Further, as noted in the Introduction, the Veteran's claim 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities was denied in March 2004, 
and a notice of disagreement (NOD) was submitted in April 
2004.  However, no statement of the case (SOC) was ever 
issued in response to the NOD for this issue.  Under these 
circumstances, a SOC should be issued to address this 
outstanding issue.  See Manlicon.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the 
case for the issue of whether new and 
material evidence has been received to 
reopen the claim of entitlement to service 
connection for peripheral neuropathy of the 
upper and lower extremities.  Only if the 
Veteran perfects an appeal of this claim 
should it be certified to the Board.

2.  The AMC should arrange for the Veteran 
to be scheduled for a VA examination in the 
appropriate specialty or specialties to 
determine the nature and etiology of any 
currently-diagnosed back disorder and/or 
gastrointestinal disorder.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

A) For any back disorder 
identified, is it at least as 
likely as not that the disability 
originated during active service, 
or is otherwise related to active 
service.  

B) For any back disorder 
determined to have preexisted the 
Veteran's period of service by 
clear and unmistakable evidence, 
is it at least as likely as not 
that the disability was 
permanently aggravated beyond its 
normal course of progression by 
his period of active service (to 
include an explosion in 1969).

C) For any gastrointestinal 
disorder identified, is it at 
least as likely as not that the 
disability originated during 
active service, or is otherwise 
related to active service.  

D) For any gastrointestinal 
disorder determined by clear and 
unmistakable evidence to have 
preexisted the Veteran's period of 
service, is it at least as likely 
as not that the disability was 
permanently aggravated beyond its 
normal course of progression by 
his period of active service.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be readjudicated.  
If any claim that is currently on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
has had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


